Citation Nr: 0719047	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial, compensable rating for residuals, 
left (minor) shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1996 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an initial compensable evaluation for his 
service-connected left shoulder disability.  In the November 
2003 rating decision on appeal, the RO noted that on VA 
examination in September 2003, the veteran reported that he 
had no further dislocations since his September 2002 surgery.  
The examiner also noted that the veteran was a truck driver 
and really had no limitations.

In the veteran's June 2004 notice of disagreement, he stated 
that, prior to surgery, his limitations were severe.  He 
contended that those limitations resulted in a significant 
financial loss due to occupational difficulty.  He also 
reported that, prior to surgery, his pain was more frequent 
and more severe.  The veteran also claimed that his lifestyle 
has been disrupted because of his disability.

The February 2005 statement of the case (SOC) continued the 
veteran's non-compensable rating.  It was noted that the 
veteran did not experience further dislocations following 
surgery, and a malunion with moderate deformity of the 
humeral head was not reported.  Therefore, a 20 percent 
disability rating was not warranted.

However, in August 2006, the veteran submitted a statement 
asserting "several more dislocation[s] of my left shoulder 
since surgery."  He stated that two recent dislocations had 
occurred in June 2006, and that one long painful dislocation 
had occurred on August 13, 2006.  He stated that he was seen 
and treated at the John Cochran VA Medical Center in St. 
Louis on August 14, 2006 and on August 21, 2006.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

In light of the aforementioned evidence, the Board finds that 
the veteran should be afforded another VA evaluation to 
determine the nature and extent of the veteran's left 
shoulder disability.  The examiner should indicate a complete 
review of the veteran's claims file.  Specifically, the 
report should include details relating to the manner and 
frequency of any shoulder dislocations since the veteran's 
September 10, 2002 surgery, and note any impairment of the 
minor humerus manifested by symptoms such as malunion, 
nonunion, or fibrous union.  Any noted deformity of the 
humeral head must be identified as either moderate or marked.  
Further, the examiner shall measure forward elevation 
(flexion) of the shoulder, shoulder abduction, and external 
and internal rotation of the shoulder.

The Board also finds that the record may be incomplete, as 
the veteran contends that he was twice seen by VA examiners 
in August 2006 and that he had two dislocations in June 2006.  
To that end, the RO should obtain all VA medical records 
relating to the diagnosis and treatment the veteran's left 
shoulder disability.  Specifically, VA must obtain the 
veteran's VA medical records from June and August 2006, as 
well as any additional medical records currently available.  
These records should be obtained prior to referral of the 
veteran's case to the VA examiner for an opinion.

Accordingly, the case is REMANDED for the following action:

1.   The AMC should take appropriate steps to 
contact the veteran and obtain the names and 
addresses of all medical care providers who 
treated the veteran for his service-connected 
left shoulder disability.  Of particular 
interest are all of the veteran's VA medical 
records from the VA Medical Center in St. 
Louis, Missouri since the date of his surgery 
on September 10, 2002 through the present.  
After obtaining proper authorization, all 
treatment records not already on file should 
be obtained and associated with the claims 
file.  If the RO does not receive a response 
to requests for records from any of the 
private sources identified by the veteran, he 
should be so notified and informed that he 
may obtain and submit any pertinent records.

2.  Once the above requested records are 
received, schedule the veteran for a VA 
evaluation of the left shoulder to include 
all appropriate diagnostic testing.  The 
claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests, including 
X-rays if indicated, should be accomplished.  
A rationale for any opinion expressed should 
be provided.  The examiner should include 
details relating to the manner and frequency 
of any shoulder dislocations since the 
veteran's September 2002 surgery, and note 
any impairment of the minor humerus 
manifested by symptoms such as malunion, 
nonunion, fibrous union.  Any noted deformity 
of the humeral head must be identified as 
either moderate or marked.  Further, the 
examiner shall measure forward elevation 
(flexion) of the shoulder, shoulder 
abduction, and external and internal rotation 
of the shoulder.  The examiner should assess 
the extent of any pain, weakness, 
incoordination, and fatigability, including 
that which occurs with repetitive use, and 
this should be equated with additional loss 
of joint motion beyond that shown clinically.  
The functional losses should be expressed in 
additional degrees of limited motion.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

